Opinion by
Schmucker, J.,
*738This appeal was taken from an order passed on February 16th, 1903, by Circuit Court No. ,2, of Baltimore City, allowing provisionally and subject to exception a counsel fee for certain professional services rendered on behalf of the trust estate which is being administered under the supervision of the Court in this case. The order was not a final one and no appeal lies from it.
*739It is to be further observed that the same fee duly appears among the items allowed to the trustee in the auditor’s account of the income of the trust estate filed on March 5th, 1903, and that the appellant, jointly with her brother Thomas C. Chappell, excepted to the ratification of the account. Their exceptions were overruled and the account was finally ratified by Circuit Court No. 2, and the appellant and her brother took an appeal from the order of ratification. That appeal appears as No. 44 on the present docket of this Court.